DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: In the first line of the claim, a colon or semicolon should follow the word comprising.  In line five of the claim, the words “two cents” should be the words “to sense.”  Appropriate correction is required.

Claims 2 and 5 are objected to because of the following informalities: In the first line of the claims, the words “we’re in” should be the word wherein.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: In the first line of the claim, the word “wearing” should be the word wherein.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: In the first line of the claim, the word “wherein” should be inserted after the comma in the line.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: In the first line of the claim, the word “according” should not be capitalized.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities: In the first line of the claim, the word “werein” should be wherein.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities: In the first line of the claim, one of the “comprising” words should be deleted and a colon or semicolon should follow the remaining comprising word.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pauley et al. (U. S. Patent 9,165,318 B1, hereafter ‘318) and in view of McLear et al. (U. S. Patent Application Publication 2019/0005672 Al, hereafter ‘672).

Regarding claim 1, Pauley teaches apparatus comprising user apparatus (‘318; fig. 1, element 104, User Device; column 3, lines 52-63; user device 104), including a memory system (‘318; fig. 7, element 710, memory; column 11, lines 46-64; memory systems), a processing system (‘318; fig. 7, element 702, processors; column 11, lines 5-8; processors), a sensor system (‘318; fig. 7, elements 108, 112, 116; column 11, lines 20-24; column 4, lines 10-20), and a user interface (‘318; fig. 1, element 120, user interface; column 4, lines 10-20) including at least one image display (‘318; fig. 7, element 106, display; column 3, lines 64-66) and an input user interface (‘318; fig. 7, elements 116 and 704; column 11, lines 8-24), the apparatus performing ring sizing on one or more fingers of a given human hand (‘318; figs. 1 and 4; column 2, lines 8-18; performing ring sizing on one or more fingers of a given human hand); operating at least one sensor (‘318; fig. 1; column 4, lines 66-67; a camera 108 may be configured to acquire image data 110 of the actual object 102 - operating at least one sensor) of the sensor system (‘318; fig. 7, elements 108, 112, 116; column 11, lines 20-24; column 4, lines 10-20), two cents at least a portion of the given hand (‘318; figs. 1 and 4; column 2, lines 8-18; performing ring sizing on one or more fingers of a given human hand) and does not teach an adjacent reference object; the sensor providing sensor spatial data in terms of the sensor, the spatial data including hand spatial information locating portions of an outer surface of the given hand and further including reference object spatial information locating measurable references on the reference object; performing transformation processing on at least some of the sensor spatial data in order to determine world spatial data in terms of real-world positioning, the transformation processing using the reference object spatial information in the sensor spatial data; the processing system determining, from the world spatial data, the diameter of the given finger on the given finger's profile at a ring position near where the giving finger joins at least one adjacent non-thumb finger; and based on the determined diameter value of the given finger, determining a ring size, and communicating the ring size to the user.
McLear, working in the same field of endeavor, however, teaches an adjacent reference object (‘672; figs. 3A and 4A); the sensor providing sensor spatial data in terms of the sensor (‘672 figs. 3A and 4A; ¶ 0044-045; ¶ 0047; ¶ 0049; dimensions of card 300 in the image are measured in terms of the number of pixels; joints and other characteristics of the user’s hand are measured in the terms of pixels), the spatial data including hand spatial information locating portions of an outer surface of the given hand (‘672 figs. 3A and 4A; ¶ 0044-0045; ¶ 0047-0049) and further including reference object spatial information locating measurable references on the reference object (‘672 figs. 4A, 4B and 5; ¶ 0048-0053; The area of the card 300 is extracted from the photographic image and the coordinate values of the four vertexes A, B, C, and D of the quadrangle of the card 300 are detected); performing transformation processing on at least some of the sensor spatial data in order to determine world spatial data in terms of real-world positioning (‘672; ¶ 0054-0057), the transformation processing using the reference object spatial information in the sensor spatial data (‘672; ¶ 0054-0057); the processing system determining, from the world spatial data (‘672; ¶ 0054-0057), the diameter of the given finger on the given finger's profile at a ring position near where the giving finger joins at least one adjacent non-thumb finger (‘672; ¶ 0062-0066); and based on the determined diameter value of the given finger (‘672; ¶ 0062-0066; For example, the estimated value of the actual size of the second joint of the finger for the ring is 20 mm), determining a ring size (‘672; ¶ 0066; ¶ 0073-0074; a determined rig size is selected and verification unit 60 provides additional processing to account for environmental effects, time of day and the like to “sign off” on the size), and communicating the ring size to the user (‘672; ¶ 0074; a notification unit 70 transmits the determined ring size to a user terminal) for the benefit of providing accurate user finger size determination to support successful Internet and mail order consumer purchasing of ring-type wearable items.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the detailed capture of a user hand and reference item, captured imaging processing, anatomy determination and matching to determine proper ring sizing for the user as taught by McLear with the augmented reality presentation of ring sizing, purchasing methods and networked systems as taught by Pauley for the benefit of providing accurate user finger size determination to support successful Internet and mail order consumer purchasing of ring-type wearable items.

Regarding claim 2, Pauley and McLear teach the apparatus according to claim 1 and further teach {we're} wherein the user apparatus comprises a handheld smartphone (‘318; column 3, line 62) (‘672; ¶ 0045; mobile phone).

Regarding claim 3, Pauley and McLear teach the apparatus according to claim 1 {wearing} and further teach wherein the user apparatus comprises a wearable smart device (‘318; column 3, line 62) (‘672; fig. 1A; ¶ 0040; ring-type wearable terminal 100).

Regarding claim 4, Pauley and McLear teach the apparatus according to claim 1 and further teach that the sensor system comprises a pixelized camera (‘318; column 14, lines 15-20; pixel resolution of the sensors) (‘672; ¶ 0045; ¶ 0047; ¶ 0049; camera and pixels in the captured photographic image).

Regarding claim 5, Pauley and McLear teach the apparatus according to claim 1 {we're}and further teach wherein the sensor system comprises three cameras (‘318; column 14, lines 11-12; a plurality of cameras).

Regarding claim 6, Pauley and McLear teach the apparatus according to claim 1 and further teach wherein the processor (‘318; fig. 7, element 702, processors; column 11, lines 5-8; processors) is further configured to cause the user interface prompting a user for appropriate action or providing status information (‘318; column 9, lines 7-44) but do not teach to put both a reference object and a given hand to be sized into a field of view of at least one sensor of the sensor system.  As Pauley teaches the prompting for user action as cited by the Examiner in the beginning of the claim, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to prompt the user to place both a reference object and a given hand to be sized into a field of view of at least one sensor of the sensor system.

Regarding claim 7, Pauley and McLear teach the apparatus according to claim 6 and further teach wherein the user is prompted via an audible input (‘318; column 9, lines 7-44; the user is prompted via an audible prompt).

Regarding claim 8, Pauley and McLear teach the apparatus according to claim 6 and further teach wherein the prompting is via a visible output (‘318; column 9, lines 7-44; the user is prompted via several examples of visible output prompts).

Regarding claim 9, Pauley and McLear teach the apparatus according to claim 6 and further teach wherein the reference object is a credit card (‘672 figs. 4A, 4B and 5; ¶ 0045; ¶ 0048-0053; The area of the credit card 300 is extracted from the photographic image and the coordinate values of the four vertexes A, B, C, and D of the quadrangle of the credit card 300 are detected).

Regarding claim Regarding claim 10, Pauley and McLear teach the apparatus according to claim 6 and but do not teach wherein the reference object is a portion of the smartphone used by the user. Since Pauley and Mclear teach claim 9, and Mc Lear teaches (‘672; ¶ 0100; Any object other than the card 300 having a known shape and size may be placed on the hand and imaged. By measuring the size of the product having a known size and using it for comparison, the size of the joint of the finger can be determined. For example, a banknote or a coin may be placed on the hand. In the case of a coin, the image may be subject to projective transform that transforms an elliptically distorted shape of the coin in the photographic image into the original circular shape.) thus, it would be obvious to one of ordinary sill in the art prior to the effective filing date of the invention that any commonly known reference object may be incorporated into the routines to determine the scale of the captured image and perform the desired sizing goal).

Regarding claim 11, Pauley and McLear teach the apparatus according to claim 6 and do not teach {werein} wherein the reference object is one or more sensors on a backside of the smartphone.
Since Pauley and Mclear teach claim 9, and Mc Lear teaches (‘672; ¶ 0100; Any object other than the card 300 having a known shape and size may be placed on the hand and imaged. By measuring the size of the product having a known size and using it for comparison, the size of the joint of the finger can be determined. For example, a banknote or a coin may be placed on the hand. In the case of a coin, the image may be subject to projective transform that transforms an elliptically distorted shape of the coin in the photographic image into the original circular shape.) thus, it would be obvious to one of ordinary sill in the art prior to the effective filing date of the invention that any commonly known reference object may be incorporated into the routines to determine the scale of the captured image and perform the desired sizing goal).

Regarding claim 12, Pauley and McLear teach the apparatus according to claim 6 and further teach wherein the reference object is an object of known dimensions (‘672 figs. 4A, 4B and 5; ¶ 0048-0053; The size of the card 300 such as a credit card and a debit card is defined in the international standard. The width W is 53.98 mm and the height H is 85.60 mm).

Regarding claim 13, Pauley and McLear teach the apparatus according to claim 6 and further teach the apparatus as further comprising a processing circuit (‘318; fig. 7, element 702, processors; column 11, lines 5-8; processors) configured to check if an object sensed along with the given hand is likely a standard credit card (‘672 figs. 4A, 4B and 5; ¶ 0048-0053; The size of the card 300 such as a credit card and a debit card is defined in the international standard. The width W is 53.98 mm and the height H is 85.60 mm).

Regarding claim 15, Pauley and McLear teach the apparatus according to claim 6 and further teach the apparatus as further comprising isolating the outline of the credit card from the rest of the image, and, if part of the credit card is hidden, restoring those aspects of the credit card in the image (‘672; ¶ 0060-0061; ¶ 0077-0081; segment the image background and desired objects to determine the essentially rectangular object as the credit card).

Regarding claim 16, Pauley and McLear teach the apparatus according to claim 6 and further teach wherein the processor (‘318; fig. 7, element 702, processors; column 11, lines 5-8; processors) is configured to further cause confirming whether a given finger of the hand to be sized and the reference object are substantially in the same plane and at substantially the same distance from the lens of the camera (‘672; ¶ 0060-0061; ¶ 0077-0081; determining whether a given finger of the hand to be sized and the reference object are substantially in the same plane and at substantially the same distance from the lens of the camera).

Regarding claim 17, Pauley and McLear teach the apparatus according to claim 1 and further teach wherein the sensor spatial data is provided automatically once the reference object and the given hand are sensed by one or more sensors to be in the field of view of the at least one sensor locating the given hand (‘672; fig. 8; ¶ 0076-0084; automatic detection and ring size processing).

Regarding claim 18, Pauley and McLear teach the apparatus according to claim 1 and further teach wherein the sensor spatial data is provided responsive to prompting by the user via the user interface (‘318; column 8, lines 23-63; sensor spatial data is provided responsive to prompting by the user via the user interface).

Regarding claim 19, Pauley teaches a method (‘318; Abstract) {comprising} comprising operating at least one sensor (‘318; fig. 1; column 4, lines 66-67; a camera 108 may be configured to acquire image data 110 of the actual object 102 - operating at least one sensor) of a sensor system (‘318; fig. 7, elements 108, 112, 116; column 11, lines 20-24; column 4, lines 10-20) provided as part of user apparatus (‘318; fig. 1, element 104, User Device; column 3, lines 52-63; user device 104), to sense at least a portion of a given hand (‘318; figs. 1 and 4; column 2, lines 8-18; performing ring sizing on one or more fingers of a given human hand), the user apparatus including a memory system (‘318; fig. 7, element 710, memory; column 11, lines 46-64; memory systems), a processing system (‘318; fig. 7, element 702, processors; column 11, lines 5-8; processors), the sensor system (‘318; fig. 7, elements 108, 112, 116; column 11, lines 20-24; column 4, lines 10-20), and a user interface (‘318; fig. 1, element 120, user interface; column 4, lines 10-20); and does not teach imaging an adjacent reference object; the sensor providing sensor spatial data in terms of the sensor, the sensor spatial data including hand spatial information locating portions of an outer surface of the given hand and further including reference object spatial information locating measurable references on the reference object; performing transformation processing on at least some of the sensor spatial data in order to determine world spatial data in terms of real-world positioning, the transformation processing using the reference object spatial information in the sensor spatial data; the processing system determining, from the world spatial data, the diameter of the given finger on the given finger's profile at a ring position near where the giving finger joins at least one adjacent non-thumb finger; and based on the determined diameter value of the given finger, determining a ring size, and communicating the ring size to the user.
McLear, working in the same field of endeavor, however, teaches an adjacent reference object (‘672; figs. 3A and 4A); the sensor providing sensor spatial data in terms of the sensor (‘672 figs. 3A and 4A; ¶ 0044-045; ¶ 0047; ¶ 0049; dimensions of card 300 in the image are measured in terms of the number of pixels; joints and other characteristics of the user’s hand are measured in the terms of pixels), the spatial data including hand spatial information locating portions of an outer surface of the given hand (‘672 figs. 3A and 4A; ¶ 0044-0045; ¶ 0047-0049) and further including reference object spatial information locating measurable references on the reference object (‘672 figs. 4A, 4B and 5; ¶ 0048-0053; The area of the card 300 is extracted from the photographic image and the coordinate values of the four vertexes A, B, C, and D of the quadrangle of the card 300 are detected); performing transformation processing on at least some of the sensor spatial data in order to determine world spatial data in terms of real-world positioning (‘672; ¶ 0054-0057), the transformation processing using the reference object spatial information in the sensor spatial data (‘672; ¶ 0054-0057); the processing system determining, from the world spatial data (‘672; ¶ 0054-0057), the diameter of the given finger on the given finger's profile at a ring position near where the giving finger joins at least one adjacent non-thumb finger (‘672; ¶ 0062-0066); and based on the determined diameter value of the given finger (‘672; ¶ 0062-0066; For example, the estimated value of the actual size of the second joint of the finger for the ring is 20 mm), determining a ring size (‘672; ¶ 0066; ¶ 0073-0074; a determined rig size is selected and verification unit 60 provides additional processing to account for environmental effects, time of day and the like to “sign off” on the size), and communicating the ring size to the user (‘672; ¶ 0074; a notification unit 70 transmits the determined ring size to a user terminal) for the benefit of providing accurate user finger size determination to support successful Internet and mail order consumer purchasing of ring-type wearable items.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the detailed capture of a user hand and reference item, captured imaging processing, anatomy determination and matching to determine proper ring sizing for the user as taught by McLear with the augmented reality presentation of ring sizing, purchasing methods and networked systems as taught by Pauley for the benefit of providing accurate user finger size determination to support successful Internet and mail order consumer purchasing of ring-type wearable items.

Regarding claim 20, Pauley teaches a machine-readable media encoded with non-transitory machine-readable data (‘318; column 11, lines 46-64) configured to, when read by a machine (‘318; fig. 1, element 104, User Device; column 3, lines 52-63; user device 104), cause: operating at least one sensor of a sensor system provided as part of user apparatus (‘318; fig. 1, element 104, User Device; column 3, lines 52-63; user device 104), to sense at least a portion of a given hand (‘318; figs. 1 and 4; column 2, lines 8-18; performing ring sizing on one or more fingers of a given human hand), the user apparatus including a memory system (‘318; fig. 7, element 710, memory; column 11, lines 46-64; memory systems), a processing system (‘318; fig. 7, element 702, processors; column 11, lines 5-8; processors), the sensor system (‘318; fig. 7, elements 108, 112, 116; column 11, lines 20-24; column 4, lines 10-20), and a user interface (‘318; fig. 1, element 120, user interface; column 4, lines 10-20); and does not teach imaging an adjacent reference object; the sensor providing sensor spatial data in terms of the sensor, the sensor spatial data including hand spatial information locating portions of an outer surface of the given hand and further including reference object spatial information locating measurable references on the reference object; performing transformation processing on at least some of the sensor spatial data in order to determine world spatial data in terms of real-world positioning, the transformation processing using the reference object spatial information in the sensor spatial data; the processing system determining, from the world spatial data, the diameter of the given finger on the given finger's profile at a ring position near where the giving finger joins at least one adjacent non-thumb finger; and based on the determined diameter value of the given finger, determining a ring size, and communicating the ring size to the user.
McLear, working in the same field of endeavor, however, teaches an adjacent reference object (‘672; figs. 3A and 4A); the sensor providing sensor spatial data in terms of the sensor (‘672 figs. 3A and 4A; ¶ 0044-045; ¶ 0047; ¶ 0049; dimensions of card 300 in the image are measured in terms of the number of pixels; joints and other characteristics of the user’s hand are measured in the terms of pixels), the spatial data including hand spatial information locating portions of an outer surface of the given hand (‘672 figs. 3A and 4A; ¶ 0044-0045; ¶ 0047-0049) and further including reference object spatial information locating measurable references on the reference object (‘672 figs. 4A, 4B and 5; ¶ 0048-0053; The area of the card 300 is extracted from the photographic image and the coordinate values of the four vertexes A, B, C, and D of the quadrangle of the card 300 are detected); performing transformation processing on at least some of the sensor spatial data in order to determine world spatial data in terms of real-world positioning (‘672; ¶ 0054-0057), the transformation processing using the reference object spatial information in the sensor spatial data (‘672; ¶ 0054-0057); the processing system determining, from the world spatial data (‘672; ¶ 0054-0057), the diameter of the given finger on the given finger's profile at a ring position near where the giving finger joins at least one adjacent non-thumb finger (‘672; ¶ 0062-0066); and based on the determined diameter value of the given finger (‘672; ¶ 0062-0066; For example, the estimated value of the actual size of the second joint of the finger for the ring is 20 mm), determining a ring size (‘672; ¶ 0066; ¶ 0073-0074; a determined rig size is selected and verification unit 60 provides additional processing to account for environmental effects, time of day and the like to “sign off” on the size), and communicating the ring size to the user (‘672; ¶ 0074; a notification unit 70 transmits the determined ring size to a user terminal) for the benefit of providing accurate user finger size determination to support successful Internet and mail order consumer purchasing of ring-type wearable items.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the detailed capture of a user hand and reference item, captured imaging processing, anatomy determination and matching to determine proper ring sizing for the user as taught by McLear with the augmented reality presentation of ring sizing, purchasing methods and networked systems as taught by Pauley for the benefit of providing accurate user finger size determination to support successful Internet and mail order consumer purchasing of ring-type wearable items.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pauley et al. (U. S. Patent 9,165,318 B1, hereafter ‘318) as applied to claims 1-13 and 15-20 above, and in view of McLear et al. (U. S. Patent Application Publication 2019/0005672 Al, hereafter ‘672) as applied to claims 1-13 and 15-20 above, and further in view of Marques (“Image Processing and Computer Vision in iOS”).

Regarding claim 14, Pauley and McLear teach the apparatus according to claim 6 but do not teach wherein the credit card is detected using a rectangle detection request provided as part of the Apple Vision framework.
Marques, solving the same image processing requirements, however, teaches wherein the credit card is detected using a rectangle detection request provided as part of the Apple Vision framework (Marques; chapter 5, Computer Vision and Image Analysis with the Vision Framework; page 47, Detecting Objects in Still Images, Tracking Multiple Objects or Rectangles in Video) for the benefit of developing a module for handling the imaging and processing for a rectangular shaped credit card for incorporation into an application hosted in the Apple iOS environment.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods for implementing credit card detection using a rectangle detection request provided as part of the Apple Vision framework as taught by Maques with the augmented reality presentation of ring sizing, purchasing methods and networked systems as taught by Pauley for the benefit of developing a module for handling the imaging and processing for a rectangular shaped credit card for incorporation into an application hosted in the Apple iOS environment.

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 11037318 B1	Systems and Methods for Ring Sizing – Ring-sizing systems and methods herein use one or more photographic images or videos that contain an image of one or more fingers. The images can be captured, for example, by a smartphone. Using sophisticated image analysis, sensor data of the smartphone, and/or historical data of ring sizes, the systems and methods disclosed herein can then determine the ring size of a finger or fingers desired to be measured.

US 20210287389 A1	Systems and Methods for Sizing Objects Via a Computing Device – The present disclosure generally relates to the measurement of objects. Using unique processes, the present systems and methods can determine the size of an object using a computing device. For example, in certain embodiments, the present systems and methods receive a physical object such as a foot determine the size of the foot in millimeters, and convert the size of the foot in millimeters into a shoe size. For example, each year, millions of graduating students engage in the process of purchasing class rings as a symbolic representation of their achievement. As a requisite step to purchasing a class ring, each student must obtain a ring size based on the measurement of his or her finger. Generally, the ring sizing process involves a student's physical presence in a store, or employs a physical sizing chart, such that the results can be relayed to a ring retailer upon taking additional measures (e.g., emailing the results, telephoning the results, entering the results into a customer portal on the Internet, etc.). Therefore, there is a long-felt but unresolved need for a system or method that can expeditiously and accurately measure a physical object, such as a ring finger or foot, without the need for antiquated measuring equipment or an in-store or on-location experience.

US 20200013182 A1	Ring Size Measurement System and Method for Digitally Measuring Ring Size – A ring size measuring system to digitally measure a ring size of a user's finger including an image capturing device configured to capture a digital image of the user's finger, one or more processors, memory, and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: receiving a digital image of a user's hand using the image capturing device, determining a distance between the image capturing device and the user's hand, and defining at least one-dimension point pair of a selected finger from the received digital image, wherein the one or more processors calculate a distance between the dimension point pair to calculate a diameter of the selected finger.

US 10002377 B1	Infrared Driven Item Recommendations – The infrared driven item recommendation system 108 may utilize the generated depth map information and the received calibration information to determine the size or dimensions of the portion of the user 100 included in the 3D image. For example, a ring size can be determined for each finger of the user's hand included in the portion of the user. In an embodiment, the determined dimensions of the portion of the user 100 may be utilized to generate one or more recommended items 110 that correspond to the determined dimensions of the portion of the user 100. For example, the infrared driven item recommendation system 108 may perform image recognition on the received 3D image to determine that the portion of the user 100 corresponds to a hand. Further, the infrared driven item recommendation system 108 may use the determined dimensions to generate one or more recommended items 110 that are appropriate for a hand and for the determined dimensions of the hand, such as a glove or watch. In an embodiment, the infrared driven item recommendation system 108 may provide or present the recommended items 110 to the user via a GUI 112 for order and delivery. In FIG. 1, the recommended items 110 are provided to the user via a network page 114 and include a watch 116 and ring 118 that correspond to the determined dimensions of the portion of the user 100. The provided GUI may be presented in the same user computer device 104 associated with the infrared device 102 or via another user computer device (not pictured). The GUI may be configured to allow the user to order the recommended items 120 or view more personalized items 122 that are compatible with the determined dimensions. Thus, a user may be provided with one or more items that are compatible with the determined dimensions for a portion of the user creating a more personalized shopping experience that is more efficient by reducing the time required to find items that will comfortably fit the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883. The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/Primary Examiner, Art Unit 2613